Case: 21-40653     Document: 00516298687          Page: 1    Date Filed: 04/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         April 28, 2022
                                   No. 21-40653                         Lyle W. Cayce
                                                                             Clerk

   Todd Zurovetz,

                                                            Plaintiff—Appellant,

                                       versus

   Corrections Officer Christopher Argenbright;
   Correction Officer Daron C. Lofton; Corrections
   Officer John Doe One; John Doe Two,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 6:19-CV-481


   Before Southwick, Graves, and Costa, Circuit Judges.
   Per Curiam:*
          Todd Zurovetz, Texas prisoner # 1931368, seeks to appeal in forma
   pauperis (IFP) from a judgment entered after a jury verdict for the defendants
   in his 42 U.S.C. § 1983 action alleging excessive force. Zurovetz contends



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40653      Document: 00516298687           Page: 2     Date Filed: 04/28/2022




                                     No. 21-40653


   only that certain evidence about his alleged injuries was withheld or not
   adduced. His conclusional assertion does not identify any nonfrivolous basis
   for challenging the jury’s verdict.
          Because he thus identifies no nonfrivolous issue for appeal, his IFP
   motion is DENIED, and the appeal is DISMISSED as frivolous. See
   Baugh v. Taylor, 117 F.3d 197, 202 n.24 (5th Cir. 1997); 5th Cir. R. 42.2.
   All of Zurovetz’s outstanding motions are DENIED.
          This court’s dismissal of the appeal as frivolous counts as a strike
   under 28 U.S.C. § 1915(g). See § 1915(g); Coleman v. Tollefson, 575 U.S. 532,
   537 (2015); McGarrah v. Alford, 783 F.3d 584, 584-85 (5th Cir. 2015).
   Zurovetz has a prior strike. See Zurovetz v. Hurt, No. 5:19-CV-136 (N.D.
   Tex. Nov. 26, 2019). Accordingly, Zurovetz is WARNED that, if he
   accumulates three strikes, he will be barred from proceeding IFP in any civil
   action or appeal filed while he is incarcerated or detained in any facility unless
   he is under imminent danger of serious physical injury. See § 1915(g).




                                           2